         Case 1:18-cv-00005-MMS Document 36 Filed 03/07/19 Page 1 of 1



                      IN THE UNITED STATES COURT OF FEDERAL CLAIMS

COMMUNITY HEALTH CHOICE, INC.,                  )
                                                )
         Plaintiff,                             )    No. 18-05 C
                                                )    (Chief Judge Sweeney)
 v.                                             )
                                                )
 THE UNITED STATES,                             )
                                                )
         Defendant.                             )

                                     NOTICE OF APPEAL

        Notice is hereby given that the United States hereby appeals to the United States Court of

Appeals for the Federal Circuit from the Rule 54(b) judgment entered in this case on March 7,

2019.

                                               Respectfully submitted,

                                               JOSEPH H. HUNT
                                               Assistant Attorney General

                                               ROBERT E. KIRSCHMAN, JR.
                                               Director

 OF COUNSEL:
                                               s/Claudia Burke
 CHRISTOPHER J. CARNEY                         CLAUDIA BURKE
 Senior Litigation Counsel                     Assistant Director
 Civil Division
 U.S. Department of Justice
                                               s/Eric E. Laufgraben
 ALBERT S. IAROSSI                             ERIC E. LAUFGRABEN
 VERONICA N. ONYEMA                            Trial Attorney
 Trial Attorneys                               Commercial Litigation Branch
 Civil Division                                Civil Division
 U.S. Department of Justice                    U.S. Department of Justice
                                               P.O. Box 480
                                               Ben Franklin Station
                                               Washington, DC 20044
                                               Telephone: (202) 353-7995
                                               Facsimile: (202) 353-0461
                                               Email:      Eric.E.Laufgraben@usdoj.gov
 March 7, 2019                                 Attorneys for Defendant
